In an action by plaintiff-appellant, wife, for separation from Bed and board upon the ground of abandonment and non-support, order denying plaintiff’s motion for alimony and counsel fee modified by providing therein for an award of counsel fee to the plaintiff in the sum of $250, $125 thereof to be paid within ten days from the. entry of the order hereon and the remainder to be paid when the case is brought on for trial. As so modified the order is affirmed, with ten dollars costs and disbursements to appellant. In our opinion, the plaintiff’s proofs were sufficient to warrant the award of counsel fee, but not of alimony in view of the present provision by the defendant for the support of plaintiff and of the infant child of the parties. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.